DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 10/10/2022 response includes: (a) claims 103-104 are new; (b) claims 1, 49-50, 52-53, 55, 69, 71, 73, 79, 82-83, 89, 97-98 and 100-102 are currently amended; (c) claims 63, 72, 75, 77 and 99 are previously presented; (d) claim 74 is original; (e) claims 2-48, 51, 54, 56-62, 64-68, 70, 76, 78, 80-81, 84-88 and 90-96 are canceled; and (f) the grounds for rejection set forth in the 08/11/2022 office action are traversed.  Claims 1, 49-50, 52-53, 55, 63, 69, 71-75, 77, 79, 82-83, 89 and 97-104 are currently pending and an office action follows:
Response to Arguments
3.	Applicant’s arguments filed 10/24/2022 with respect to the rejection of outstanding claims 1, 49-50, 52-53, 55, 63, 69, 71-75, 77, 79, 82-83, 89 and 97-104 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection of each of these outstanding claims (except for claim 63 which is allowed) is made in view of one or more of the following new prior art references: (i) U.S. Patent Pub. No. 2019/0223748 A1 to Al-natsheh et al.; (ii) U.S. Patent Pub. No. 2008/0091373 A1 to McGibbon et al.; and (iii) U.S. Patent Pub. No. 2017/0000386 A1 to Salamatian et al.  
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 49, 69, 71-75, 77, 79 and 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”)1 in view of U.S. Patent Pub. No. 2019/0223748 A1 to Al-natsheh et al. (“Al-natsheh”)2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 1, Bazor discloses a method of estimating a topography of at least first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the method (FIGs. 2, 3B and 6: T1, T2; ¶¶0067, 0073, 0075, 0077-0078) comprising:
	causing at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to receive, from a plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”) positioned on the body (¶0072), at least one signal(pressure on each sensor 1-16)(FIG. 3A, 6; ¶¶0071, 0073, 0077-0078), representing at least one measurement of deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
	causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to, at least: associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073), wherein causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with the relative positions of the first(index finger of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) and second parts(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) comprises causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to, at least: associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) underlying the plurality of deformation sensors(1-16)(FIG. 3B: T1-T14; ¶¶0041, 0070, 0071, 0073, 0077-0078), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073), and wherein the body(¶¶0070, 0073) is a human body(¶¶0070, 0073, especially – “human appendage”) or a non-human animal body; and
	causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to produce at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
	Bazor does not expressly disclose wherein causing the at least one processor circuit to associate the deformation with the relative positions of the first and second parts of the body further comprises causing the at least one processor circuit to associate the deformation with the relative positions of the first and second parts of the body according to a statistical learning algorithm trained to associate deformation of the portion of the body with the relative positions of the first and second parts of the body. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Al-natsheh et al. discloses wherein causing the at least one processor circuit to associate the data from the sensors with the relative positions of the first and second parts of the body (FIG. 1: 102, 104, 106; ¶¶0037-0042, 0044, 0048-0054, 0079, 0082-0083, 0087, 0096, 0104-0105 – data from sensors over time is input into processor that executes software including a statistical model to predict the relative positions of parts of person’s body based on movements of portions a user’s body {e.g., positions of a user’s fingers based on movements of segments of a user’s wrist} to aid in predicting which of multiple possible movements a user is performing {e.g., two fingers being pinched together}.  This involves using stored associations between the sensor data and the relative positions of the portions of the person’s body) further comprises causing the at least one processor circuit to associate the data from the sensors with the relative positions of the first and second parts of the body according to a statistical learning algorithm trained to associate data from the sensors of the portion of the body with the relative positions of the first and second parts of the body (FIG. 1: 102, 104, 106; ¶¶0037-0042, 0044, 0048-0054, 0079, 0082-0083, 0087, 0096, 0104-0105).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Al-natsheh (i.e., to modify Bazor’s deformation data detected by sensors so that it is input to a statistical learning algorithm that uses it to predict the relative positions of parts of a user’s body as taught by Al-natsheh) to provide a method of estimating a topography of at least first and second parts that more accurately determines a user’s hand gesture.

As to claim 49, Bazor discloses a system (FIG. 3B; ¶¶0070, 0072) for estimating a topography of at least first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the system (FIG. 3B; ¶¶0070, 0072) comprising:
	a means for measuring deformation, which is being interpreted as a sensor; and the equivalents(See applicant’s FIGs. 1-2, reference number 102; ¶¶[0027]-[0028])(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
	a component(logic circuitry)(FIG. 3B; ¶0070) for associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least: associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) underlying the means for measuring, which is being interpreted as a sensor; and the equivalents(See applicant’s FIGs. 1-2, reference number 102; ¶¶[0027]-[0028])(1-16)(FIG. 3B: T1-T14; ¶¶0041, 0070, 0071, 0073, 0077-0078), 
wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon (T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), and 
wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073); and
a component(logic circuitry)(FIG. 3B; ¶0070) for producing at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor does not expressly disclose means for associating, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents(See applicant’s FIG. 6, reference numbers 152, 154, 164; ¶¶[0044], [0048]) the deformation with relative positions of at least the first and second parts of the body; 
wherein the means for associating, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents(See applicant’s FIG. 6, reference numbers 152, 154, 164; ¶¶[0044], [0048]) is configured to associate the deformation with the relative positions of the first and second parts of the body according to a statistical learning algorithm trained to associate deformation of the body with the relative positions of the first and second parts of the body;
and a means for producing, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents per MPEP Section 2181(See applicant’s FIG. 6, reference numbers 152, 156, 166; ¶¶[0048], [0051], [0056], [0068]) at least one output signal representing the relative positions of at least the first and second parts of the body.
Al-natsheh et al. discloses means for associating, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents(See applicant’s FIG. 6, reference numbers 152, 154, 164; ¶¶[0044], [0048])(¶¶0104-0105) the data from the sensors with relative positions of at least the first and second parts of the body (FIG. 1: 102, 104, 106; ¶¶0037-0042, 0044, 0048-0054, 0079, 0082-0083, 0087, 0096, 0104-0105 – data from sensors over time is input into processor that executes software including a statistical model to predict the relative positions of parts of person’s body based on movements of portions a user’s body {e.g., positions of a user’s fingers based on movements of segments of a user’s wrist} to aid in predicting which of multiple possible movements a user is performing {e.g., two fingers being pinched together}.  This involves using stored associations between the sensor data and the relative positions of the portions of the person’s body); 
wherein the means for associating, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents(See applicant’s FIG. 6, reference numbers 152, 154, 164; ¶¶[0044], [0048])(¶¶0104-0105) is configured to associate the data from the sensors with the relative positions of the first and second parts of the body according to a statistical learning algorithm trained to associate data from the sensors of the body with the relative positions of the first and second parts of the body (FIG. 1: 102, 104, 106; ¶¶0037-0042, 0044, 0048-0054, 0079, 0082-0083, 0087, 0096, 0104-0105);
and a means for producing, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents per MPEP Section 2181(See applicant’s FIG. 6, reference numbers 152, 156, 166; ¶¶[0048], [0051], [0056], [0068])(¶¶0104-0105)  at least one output signal representing the relative positions of at least the first and second parts of the body (FIG. 1: 102, 104, 106; ¶¶0037-0042, 0044, 0048-0054, 0079, 0082-0083, 0087, 0096, 0104-0105).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Al-natsheh (i.e., to modify Bazor’s deformation data detected by sensors so that it is input to a statistical learning algorithm that uses it to predict the relative positions of parts of a user’s body as taught by Al-natsheh) to provide a system for estimating a topography of at least first and second parts that more accurately determines a user’s hand gesture.

As to claim 69, Bazor and Al-natsheh teach the system of any one of claims claim 72 as applied below.
Bazor further discloses wherein the first part(wrist or forearm)(FIG. 3B; ¶¶0008, 0010, 0020, 0059, 0067, especially – “different configurations and motions of the forearm, wrist, hand, and fingers”, 0074, especially – “Finger flexion is defined as motion of the finger toward the wrist”, 0075, 0077-0078 – wrist or forearm is the first part and a finger is the second part) of the body (¶0073) comprises the portion(T1-T14)(FIGs. 2, 6; ¶¶0020, 0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073).

As to claim 71, Bazor and Al-natsheh teach the system of claim 72 as applied below.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation (none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation (none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with relative positions of more than two parts of the body(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078).

As to claim 72, Bazor discloses a system (FIG. 3B; ¶¶0070, 0072) for estimating a topography of at least first(one of: an index finger, a wrist, a forearm)(FIGs. 2, 3B and 6; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the system (FIG. 3B; ¶¶0070, 0072) comprising:
	a plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”) positionable on the body (¶0072); 
	at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) configured to, at least:
		receive, from the plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0015, 0070, 0071), at least one signal(pressure on each sensor 1-16)(FIG. 3A, 6; ¶¶0071, 0073, 0077-0078) representing at least one measurement of deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
		associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with relative positions of at least the first(one of: an index finger, a wrist, a forearm)(FIGs. 2, 3B and 6; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) underlying the plurality of deformation sensors(1-16)(FIG. 3; ¶¶0070, 0071, especially – “The number of sensors may be…equal to… the number of tendons”), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), and wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073); and
		produce at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(one of: an index finger, a wrist, a forearm)(FIGs. 2, 3B and 6; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073);
	wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with the relative positions of at least the first(one of: an index finger, a wrist, a forearm)(FIGs. 2, 3B and 6; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor does not expressly disclose wherein the at least one processor circuit is configured to associate the deformation with the relative positions of at least the first and second parts of the body by, at least, associating the deformation with the relative positions of the first and second parts of the body according to a statistical learning algorithm trained to associate deformation of the portion of the body with the relative positions of the first and second parts of the body.
Al-natsheh et al. discloses wherein the at least one processor circuit is configured to associate the data from the sensors with the relative positions of at least the first and second parts of the body by, at least, associating the data from the sensors with the relative positions of the first and second parts of the body according to a statistical learning algorithm trained to associate data from the sensors of the portion of the body with the relative positions of the first and second parts of the body (FIG. 1: 102, 104, 106; ¶¶0037-0042, 0044, 0048-0054, 0079, 0082-0083, 0087, 0096, 0104-0105 – data from sensors over time is input into processor that executes software including a statistical model to predict the relative positions of parts of person’s body based on movements of portions a user’s body {e.g., positions of a user’s fingers based on movements of segments of a user’s wrist} to aid in predicting which of multiple possible movements a user is performing {e.g., two fingers being pinched together}.  This involves using stored associations between the sensor data and the relative positions of the portions of the person’s body)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Al-natsheh (i.e., to modify Bazor’s deformation data detected by sensors so that it is input to a statistical learning algorithm that uses it to predict the relative positions of parts of a user’s body as taught by Al-natsheh) to provide a system for estimating a topography of at least first and second parts that more accurately determines a user’s hand gesture.

As to claim 73, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor and Al-natsheh further teach wherein the at least one processor circuit is configured to associate the deformation with the relative positions of the first and second parts of the body by, at least, associating the deformation with at least one joint angle (Bazor: FIGs. 2, 3B, 6: none or one or more arrows pointing up or down for each of T1-T16, one of: an index finger, a wrist, a forearm, thumb on hand; ¶¶0008, 0010, 0020, 0041, 0059, 0067, 0070-0071, 0073-0075, 0077-0078; Al-natsheh: FIG. 1: 102, 104, 106; ¶¶0037, especially – “joint angles defining the spatial relationships between connected segments in the model”, 0038-0042, 0044, 0048-0054, 0079, 0082, 0083, especially – “the position information may be used to determine joint angles that define angles between each connected pair or rigid segments at each of multiple time points during performance of a task”, 0087, 0096, 0104-0105),
wherein the at least one processor circuit is configured to associate the deformation with the at least one joint angle by, at least, associating the deformation with the at least one joint angle in response to the respective position of the at least one underlying body part (Bazor: FIGs. 2, 3B, 6: none or one or more arrows pointing up or down for each of T1-T16, one of: an index finger, a wrist, a forearm, thumb on hand; ¶¶0008, 0010, 0020, 0041, 0059, 0067, 0070-0071, 0073-0075, 0077-0078; Al-natsheh: FIG. 1: 102, 104, 106; ¶¶0037, especially – “joint angles defining the spatial relationships between connected segments in the model”, 0038-0042, 0044, 0048-0054, 0079, 0082-0083, 0087, 0096, 0104-0105).

As to claim 74, Bazor and Al-natsheh teach the system of claim 73 as applied above.
Bazor and Al-natsheh further teach wherein the at least one joint angle comprises at least one angle of flexion or extension between the first and second parts of the body (Bazor: FIGs. 2, 3B, 4 and 6 one of: an index finger, a wrist, a forearm, thumb on the hand; flexion or extension; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078; Al-natsheh: ¶¶0037, 0040, 0073).
The motivation to combine the additional teachings of Al-natsheh is for the same reason set forth above for claim 72.

As to claim 75, Bazor and Al-natsheh teach the system of claim 73 as applied above.
Bazor and Al-natsheh further teach wherein the at least one joint angle comprises at least one angle of rotation between the first and second parts of the body (Bazor: FIGs. 2, 3B, 4 and 6 one of: an index finger, a wrist, a forearm, thumb on the hand; flexion or extension; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078; Al-natsheh: ¶¶0037, 0040, 0073).
The motivation to combine the additional teachings of Al-natsheh is for the same reason set forth above for claim 72.

As to claim 77, Bazor and Al-natsheh teach the system of claim 73 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Al-natsheh further discloses wherein the at least one processor is configured to associate data from the sensors with the relative positions of the first and second parts of the body by, at least, associating the data from the sensors with at least one anatomical position of the first and second parts of the body (FIG. 1: 102, 104, 106; ¶¶0037-0042, 0044, 0048-0054, 0074, 0079, 0082-0083, 0087, 0096, 0104-0105 – data from sensors over time is input into processor that executes software including a statistical model and a musculo-skeletal representation to predict the relative positions of parts of person’s body based on movements of portions a user’s body {e.g., positions of a user’s fingers based on movements of segments of a user’s wrist} to aid in predicting which of multiple possible movements a user is performing {e.g., two fingers being pinched together}.  This involves using stored associations between the sensor data and the relative positions of the portions of the person’s body.), wherein the at least one processor is configured to associate the deformation with the at least one anatomical position of the first and second parts of the body by, at least, associating the deformation with the at least one anatomical position of the first and second parts of the body in response to the at least one joint angle (FIG. 1: 102, 104, 106; ¶¶0037-0042, 0044, 0048-0054, 0074, 0079, 0082-0083, 0087, 0096, 0104-0105).
The motivation to combine the additional teachings of Al-natsheh is for the same reason set forth above for claim 72.

As to claim 79, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation with the respective relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) at a plurality of different times (¶¶0043, 0045, 0050-0053, 0073), wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the respective relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body at the plurality of different times with at least one gesture or with at least one user input (¶¶0043, 0045, 0050-0053, 0073).

As to claim 82, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor further discloses further comprising causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to associate the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) with at least one anatomical position (¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0066, 0067, 0071, 0074, especially – “Finger flexion is defined as the motion of the finger toward the wrist and extension is defined as the straightening of the finger.  ‘N’ indicates that the orientation of the anatomical structure is in a neutral status or position”, 0075).
As to claim 83, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor further discloses wherein: the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0020, especially – “human wrist”, 0071, 0073, 0077-0078) of the body (¶0073) comprises a forearm of an arm of the body (¶¶0020, 0073), and the second part(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) comprises phalanges(thumb on the hand inherently includes two phalanges)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) on the arm of the body (¶0073);
	the portion of the body comprises a lower leg of the body, and the second part of the body comprises a foot on the lower leg; or
	the portion of the body comprises a torso of the body, and the second part of the body comprises the arm of the body.
6.	Claims 52-53, 55 and 100-101 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) in view of U.S. Patent Pub. No. 2019/0223748 A1 to Al-natsheh et al. (“Al-natsheh”) as applied to claim 72 above in view of U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”).
As to claim 52, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor and Al-natsheh do not expressly disclose wherein each of the plurality of deformation sensors comprises:
	a fiber mesh comprising a plurality of elongate fibers, wherein each fiber of the plurality of elongate fibers comprises an electrical conductor comprising an electrically conductive exterior surface reversibly positionable into and out of electrically conductive contact with the electrically conductive exterior surfaces of adjacent fibers of the plurality of elongate fibers; and
at least one resiliently deformable encapsulating film that encapsulates the fiber mesh, whereby resilient deformation of the at least one encapsulating film moves fibers of the plurality of elongate fibers and reversibly controls electrically conductive contact between the exterior surfaces of adjacent fibers of the plurality of elongate fibers and changes electrical resistance of the fiber mesh.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Servati discloses wherein each of the plurality of deformation sensors (FIG. 3; ¶¶0030, 0071-0072; claim 1) comprises:
	a fiber mesh comprising a plurality of elongate fibers (FIG. 3; ¶¶0070, 0072; claim 1), wherein each fiber of the plurality of elongate fibers comprises an electrical conductor (FIG. 1B; ¶¶0070, 0072; claim 1) comprising an electrically conductive exterior surface reversibly positionable into and out of electrically conductive contact with the electrically conductive exterior surfaces of adjacent fibers of the plurality of elongate fibers (FIG. 1B; ¶¶0070, 0072; claim 1); and
at least one resiliently deformable encapsulating film that encapsulates the fiber mesh (FIG. 1B; ¶¶0070, 0072; claim 1), whereby resilient deformation of the at least one encapsulating film moves fibers of the plurality of elongate fibers and reversibly controls electrically conductive contact between the exterior surfaces of adjacent fibers of the plurality of elongate fibers and changes electrical resistance of the fiber mesh (FIG. 1B; ¶¶0070, 0072; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Al-natsheh with Servati to provide a system for estimating a topography of at least first and second parts of a body that is highly stretchable (see e.g., ¶0075), which resists breaking due to strain caused by hand movements and thus lasts longer.

As to claim 53, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor and Al-natsheh do not expressly disclose wherein the plurality of deformation sensors are spaced apart from each other in at least two directions.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Servati discloses wherein the plurality of deformation sensors (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”) are spaced apart from each other in at least two directions(vertical and horizontal directions)(Bazar: FIG. 3B: 1 and 3; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”; Servati: FIGs. 7A, 7B; ¶0077).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Al-natsheh with Servati to provide a system for estimating a topography of at least first and second parts of a body that is able to able to more accurately determine a user’s hand movement or gesture by obtaining a greater amount of sensor readings (i.e., by the sensor array include sensors in two axes). 

As to claim 55, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor and Al-natsheh do not expressly disclose further comprising a sensor textile comprising the plurality of deformation sensors, wherein the sensor textile is wearable on the body, wherein the sensor textile comprises a resiliently deformable material, and wherein the resiliently deformable material is configured to hold the plurality of deformation sensors against at least the portion of the body.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Servati discloses further comprising a sensor textile comprising the plurality of deformation sensors (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1), wherein the sensor textile (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1) is wearable on the body (FIG. 12; ¶¶0030, 0081), wherein the sensor textile (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1) comprises a resiliently deformable material(encapsulating films)(FIG. 1B; ¶0070), and wherein the resiliently deformable material(encapsulating films)(FIG. 1B; ¶0070) is configured to hold the plurality of deformation sensors (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1) against at least the portion of the body (FIG. 12; ¶¶0030, 0081).
The motivation to combine Servati is set forth above for claim 52.

As to claim 100, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor and Al-natsheh do not expressly disclose further comprising stretchable wire lines between respective ones of the plurality of deformation sensors
Servati discloses further comprising stretchable wire lines between respective ones of the plurality of deformation sensors(FIG. 7B; ¶¶0049, 0072, 0077).
The motivation to combine Servati is set forth above for claim 52.

As to claim 101, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor and Al-natsheh do not expressly disclose wherein the plurality of deformation sensors are stretchable.
Servati discloses wherein the plurality of deformation sensors are stretchable (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0075, especially – “stretchable mechanical sensor”, 0077, 0069, 0081-0082; claim 5, especially – “each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”).
The motivation to combine Servati is set forth above for claim 52.
7.	Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) in view of U.S. Patent Pub. No. 2019/0223748 A1 to Al-natsheh et al. (“Al-natsheh”) as applied to claim 72 above in view of U.S. Patent No. 5,184,319 A to Kramer.
As to claim 89, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to produce the at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, controlling at least one display controller (¶¶0055, 0076) in response to the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073), and wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to control the at least one display controller (¶¶0055, 0076) in response to the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor and Al-natsheh do not expressly disclose controlling at least one display in response to the relative positions of the first and second parts of the body, control the at least one display in response to the relative positions of the first and second parts of the body by, at least, causing the at least one display to display at least one representation of the relative positions of the first and second parts of the body.
Kramer discloses controlling at least one display in response to the relative positions of the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 40-47), control the at least one display in response to the relative positions of the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 40-47) by, at least, causing the at least one display to display at least one representation of the relative positions of the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 40-47).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Al-natsheh with Kramer to provide a system for estimating a topography of at least first and second parts of a body that allows a user to interact with a virtual object (see e.g., col 5, ln 27-33).
8.	Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) in view of U.S. Patent Pub. No. 2019/0223748 A1 to Al-natsheh et al. (“Al-natsheh”) as applied to claim 72 above in view of Korea Patent No. 101819158 B1 to Kang.
As to claim 97, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070)  is configured to produce the at least one output signal(pressure profile)(¶¶0028, 0070, 0072, 0078) representing the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor and Al-natsheh do not expressly disclose by, at least, controlling one robotic device in response to the relative positions of the first and second parts of the body.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Kang discloses by, at least, controlling one robotic device in response to the relative positions of the first and second parts of the body (Figure shown above, Abstract; p 4, ¶¶1-2, 8; p 6, ¶¶1-2, 4, 6; p 7, ¶1 to p 8, ¶1; p 8, ¶¶3-4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Al-natsheh with Kang to provide a system for estimating a topography of at least first and second parts of a body that allows a user to manipulate a potentially hazardous object without directly touching it.
9.	Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) in view of U.S. Patent Pub. No. 2019/0223748 A1 to Al-natsheh et al. (“Al-natsheh”) as applied to claim 72 above in view of U.S. Patent Pub. No. 2008/0091373 A1 to McGibbon et al. (“McGibbon”).
As to claim 103, Bazor and Al-natsheh teach the system of claim 72, as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070)  is further configured to, at least, calibrate positions of the plurality of deformation sensors in a musculoskeletal model (¶¶0037, 0041, 0050, 0070, 0073, 0075).
Bazor and Al-natsheh do not expressly disclose wherein the at least one processor circuit is further configured to, at least, calibrate positions of the plurality of deformation sensors relative to anatomical features of a musculoskeletal model.
McGibbon discloses calibrate positions of the plurality of sensors relative to anatomical features of a skeletal model (¶0047).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Al-natsheh with McGibbon to provide a system for estimating a topography of at least first and second parts of a body that more accurately determines a user’s hand movement or gesture so that a user’s input is more accurately determined.
Bazor, Al-natsheh and McGibbon teach wherein the at least one processor circuit is further configured to, at least, calibrate positions of the plurality of deformation sensors relative to anatomical features of a musculoskeletal model (Bazor: FIG. 3B; ¶¶0037, 0041, 0050, 0070, 0073, 0075; McGibbon: ¶0047).
10.	Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) in view of U.S. Patent Pub. No. 2019/0223748 A1 to Al-natsheh et al. (“Al-natsheh”) as applied to claim 72 above in view of U.S. Patent Pub. No. 2017/0000386 A1 to Salamatian et al. (“Salamatian”).
As to claim 104, Bazor and Al-natsheh teach the system of claim 72, as applied above.
Bazor further discloses wherein the at least a portion of the body(portion of body shown in FIG. 3B includes tendons T1-T14 and muscles)(FIGs. 2, 6, 3B; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0046, 0048, 0069) comprises a muscle (FIG. 3B; ¶¶0048, 0072).
Bazor and Al-natsheh do not expressly disclose and the at least one processor circuit is further configured to, at least, infer a volume of the muscle.
Salamatian discloses and the at least one processor circuit is further configured to, at least, infer a volume of the muscle (¶¶0060, especially – “computer program products for monitoring and assessing location of and forces transferred to various joints, muscles, and limbs and their relative positions at each of every moment”, 0094, 0095, especially – “sensor devices 902 detect the position and motion of the joints, and size of muscles”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Al-natsheh with Salamatian to provide a system for estimating a topography of at least first and second parts of a body that more accurately determines a user’s hand movement or gesture (i.e., by sensing more inputs caused by a user’s hand movement or gesture) so that a user’s input is more accurately determined.
11.	Claims 50 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) in view of U.S. Patent Pub. No. 2019/0223748 A1 to Al-natsheh et al. (“Al-natsheh”) as applied to claim 72 above in view of U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”) in view of U.S. Patent Pub. No. 2017/0215768 A1 to Belfiori.
As to claim 50, Bazor and Al-natsheh teach the system of claim 72 as applied above.
Bazor further discloses further comprising: a sensor(20)(FIG. 3B; ¶¶0070-0071) comprising the plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”); wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is further configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with the relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor and Al-natsheh do not expressly disclose wherein the at least one processor circuit is further configured to associate the deformation with the relative positions of at least the first and second parts of the body by, at least: inferring information indicating at least stretch of the sensor around the at least one underlying body part.
Servati discloses obtaining information indicating at least stretch of the sensor (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”) around at least one underlying body part(flexor bundle of forearm muscles)(FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Al-natsheh with Servati (i.e., to modify Bazor’s the deformation sensors FIG. 3B: 1-16 in the sensor FIG. 3B: 20 to be the deformation sensors taught by Servati) to provide a system for estimating a topography of at least first and second parts that includes deformation sensors that are low cost, highly sensitive and very durable (¶¶0069, 0075).
Belfiori discloses inferring information (¶¶0159-0161 – a gesture or movement of a user’s hand is inferred based on calibration data of hand gestures and movements) indicating at least strain of the sensor(3212)(FIGs. 8, 14, 32: 802, 812; ¶¶0098, 0104, 0137 – sensor {FIG. 32: 3212} includes cantilever sensors {FIG. 8: 802} one or more of which may become bent when one or more tendons are stretched) around at least one underlying body part(tendon, 801)(FIGs. 8, 14, 32: 802, 1404, 3212; ¶¶0098, 0104, 0137).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor, Al-natsheh and Servati with Belfiori to provide a system for estimating a topography of at least first and second parts that more accurately determines a user’s hand movement or gesture so that a user’s input is more accurately determined.

As to claim 99, Bazor, Al-natsheh, Servati and Belfiori teach the system of claim 50 as applied above.
	Bazor further discloses wherein a gesture indicates at least fit of the sensor around the at least one underlying body part (¶¶0017, especially – “If the pressure profile is correlated with a particular gesture of the user”; 0028-0029, 0041, 0052 – a pressure profile that includes the level of pressure sensed by each sensor in a circumferential array indicates a specific gesture.  This pressures of the individual sensors in the sensor array that make up pressure profile collectively indicate how tightly the fit is of the sensors to the user’s forearm).
	Servati further discloses wherein the information indicates stretch of the sensor (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”) around the at least one underlying body part(flexor bundle of forearm muscles)(FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”).
	The motivation to combine the additional teachings of Servati is for the same reason set forth above for claim 50.
	Belfiori further discloses wherein the information(inferred gestured)(¶¶0159-0161)  indicates at least strain of the sensor(3212)(FIGs. 8, 14, 32: 802, 812; ¶¶0098, 0104, 0137 – sensor {FIG. 32: 3212} includes cantilever sensors {FIG. 8: 802} one or more of which may become bent when one or more tendons are stretched) around the at least one underlying body part(tendon, 801)(FIG. 8; ¶0098).
	The motivation to combine the additional teachings of Belfiori is for the same reasons set forth above for claim 50.
Bazor, Al-natsheh, Servati and Belfiori teach wherein the information indicates at least fit and stretch of the sensor around the at least one underlying body part (Bazor: (¶¶0017, especially – “If the pressure profile is correlated with a particular gesture of the user”; 0028-0029, 0041, 0052; Servati: FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”; Al-natsheh: FIG. 1: 102, 104, 106; ¶¶0037-0042, 0044, 0048-0054, 0079, 0082-0083, 0087, 0096, 0104-0105; Belfiori: FIGs. 8, 14, 32: tendon, 801, 802, 812, 3212; ¶¶0098, 0104, 0137, 00159-0161).
The motivation to combine Al-natsheh is set forth above for claim 72.
12.	Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) in view of U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”) in view of U.S. Patent Pub. No. 2017/0215768 A1 to Belfiori in view of U.S. Patent Pub. No. 2008/0091373 A1 to McGibbon et al. (“McGibbon”).
As to claim 98, Bazor discloses a system (FIG. 3B; ¶¶0070, 0072) for estimating a topography of at least first(one of: an index finger, a wrist, a forearm)(FIGs. 2, 3B and 6; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the system (FIG. 3B; ¶¶0070, 0072) comprising:
a sensor(20)(FIG. 3B; ¶¶0070-0071) comprising a plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”) positionable on the body (¶0072); and
	at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) configured to, at least:
		receive, from the plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0015, 0070, 0071), at least one signal(pressure on each sensor 1-16)(FIG. 3A, 6; ¶¶0071, 0073, 0077-0078) representing at least one measurement of deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
		associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with relative positions of at least the first(one of: an index finger, a wrist, a forearm)(FIGs. 2, 3B and 6; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), and wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073); and
		produce at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(one of: an index finger, a wrist, a forearm)(FIGs. 2, 3B and 6; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073); wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is further configured to, at least, calibrate the plurality of deformation sensors in a musculoskeletal model (¶¶0037, 0041, 0050, 0070, 0073, 0075).
Bazor does not expressly disclose at least one processor circuit configured to, at least: associate the deformation with relative positions of at least the first and second parts of the body by, at least: inferring information indicating at least stretch of the sensor around at least one underlying body part underlying the plurality of deformation sensors; wherein the at least one processor circuit is further configured to, at least, calibrate positions of the plurality of deformation sensors relative to anatomical features of a musculoskeletal model.
Servati discloses information indicating at least stretch of the sensor (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”) around at least one underlying body part(flexor bundle of forearm muscles)(FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”) underlying the plurality of deformation sensors (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Servati (i.e., to modify Bazor’s the deformation sensors FIG. 3B: 1-16 in the sensor FIG. 3B: 20 to be the deformation sensors taught by Servati) to provide a system for estimating a topography of at least first and second parts of a body that includes deformation sensors that are low cost, highly sensitive and very durable (¶¶0069, 0075).
Belfiori discloses inferring information (¶¶0159-0161 – a gesture or movement of a user’s hand is inferred based on calibration data of hand gestures and movements) indicating at least strain of the sensor(3212)(FIGs. 8, 14, 32: 802, 812; ¶¶0098, 0104, 0137 – sensor {FIG. 32: 3212} includes cantilever sensors {FIG. 8: 802} one or more of which may become bent when one or more tendons are stretched) around at least one underlying body part(tendon, 801)(FIGs. 8, 14, 32: 802, 1404, 3212; ¶¶0098, 0104, 0137) underlying the plurality of strain sensors(802)(FIGs. 8, 14, 32: 802; ¶¶0098, 0104, 0137).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Servati with Belfiori to provide a system for estimating a topography of at least first and second parts of a body that more accurately determines a user’s hand movement or gesture so that a user’s input is more accurately determined.
McGibbon discloses calibrate positions of the plurality of sensors relative to anatomical features of a skeletal model (¶0047).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor, Servati and Belfiori with McGibbon to provide a system for estimating a topography of at least first and second parts of a body that more accurately determines a user’s hand movement or gesture so that a user’s input is more accurately determined.
Bazor, Servati, Belfiori and McGibbon teach wherein the at least one processor circuit is further configured to, at least, calibrate positions of the plurality of deformation sensors relative to anatomical features of a model (Bazor: FIG. 3B; ¶¶0037, 0041, 0050, 0070, 0073, 0075; McGibbon: ¶0047).
13.	Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) in view of U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”) in view of U.S. Patent Pub. No. 2017/0215768 A1 to Belfiori in view of U.S. Patent Pub. No. 2017/0000386 A1 to Salamatian et al. (“Salamatian”).
As to claim 102, Bazor discloses a system (FIG. 3B; ¶¶0070, 0072) for estimating a topography of at least first(one of: an index finger, a wrist, a forearm)(FIGs. 2, 3B and 6; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the system (FIG. 3B; ¶¶0070, 0072) comprising:
	a sensor(20)(FIG. 3B; ¶¶0070-0071) comprising a plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”) positionable on the body (¶0072); 
	at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) configured to, at least:
		receive, from the plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0015, 0070, 0071), at least one signal(pressure on each sensor 1-16)(FIG. 3A, 6; ¶¶0071, 0073, 0077-0078) representing at least one measurement of deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
		associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with relative positions of at least the first(one of: an index finger, a wrist, a forearm)(FIGs. 2, 3B and 6; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least: associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), and wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073); and
		produce at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(one of: an index finger, a wrist, a forearm)(FIGs. 2, 3B and 6; ¶¶0008, 0010, 0020, 0059, 0067, 0073-0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073);
	wherein the at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073)
comprises a muscle(FIG. 3B; ¶¶0048, 0072).
Bazor does not expressly disclose at least one processor circuit configured to, at least: inferring information indicating at least stretch of the sensor around at least one underlying body part underlying the plurality of deformation sensors; and the at least one processor circuit is further configured to, at least, infer a volume of the muscle.
Servati discloses obtaining information indicating at least stretch of the sensor (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”) around at least one underlying body part(flexor bundle of forearm muscles)(FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Servati (i.e., to modify Bazor’s the deformation sensors FIG. 3B: 1-16 in the sensor FIG. 3B: 20 to be the deformation sensors taught by Servati) to provide a system for estimating a topography of at least first and second parts that includes deformation sensors that are low cost, highly sensitive and very durable (¶¶0069, 0075).
Belfiori discloses inferring information (¶¶0159-0161 – a gesture or movement of a user’s hand is inferred based on calibration data of hand gestures and movements) indicating at least strain of the sensor(3212)(FIGs. 8, 14, 32: 802, 812; ¶¶0098, 0104, 0137 – sensor {FIG. 32: 3212} includes cantilever sensors {FIG. 8: 802} one or more of which may become bent when one or more tendons are stretched) around at least one underlying body part(tendon, 801)(FIGs. 8, 14, 32: 802, 1404, 3212; ¶¶0098, 0104, 0137).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Servati with Belfiori to provide a system for estimating a topography of at least first and second parts that more accurately determines a user’s hand movement or gesture so that a user’s input is more accurately determined.
Salamatian discloses and the at least one processor circuit is further configured to, at least, infer a volume of the muscle (¶¶0060, especially – “computer program products for monitoring and assessing location of and forces transferred to various joints, muscles, and limbs and their relative positions at each of every moment”, 0094, 0095, especially – “sensor devices 902 detect the position and motion of the joints, and size of muscles”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor, Servati and Belfiori with Salamatian to provide a system for estimating a topography of at least first and second parts of a body that more accurately determines a user’s hand movement or gesture (i.e., by sensing more inputs caused by a user’s hand movement or gesture) so that a user’s input is more accurately determined.
Allowed Claim
14.	Claim 63 is allowed.  
Reasons for Allowance
15.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Independent claim 63 identifies the distinct features: “a furniture cover(FIG. 21: 298) comprising the sensor textile or bedding(FIG. 22: 302) comprising the sensor textile(FIG. 2: 102)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) and U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 08/11/2022 office action.
Other Relevant Prior Art
16.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2013/0244211 A1 to Dowling et al. discloses calibrating sensors based on their locations (¶0049).
(ii)	U.S. Patent Pub. No. 2020/0120997 A1 to Kim et al. discloses a clothing item that determines a change in volume of a muscle (¶0038).
Conclusion
17.	THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out in the previous office actions Bazor was filed 10/09/2018 and claims priority to provisional patent application no. 62/570,058 filed on 10/09/2017 that provides adequate support for the cited teachings of Bazor.
        
        2 Al-natsheh was filed 01/25/2019 and claims priority to provisional patent application no. 62/621,829 (a copy of which is attached) filed on 01/25/2018 that provides adequate support for the cited teachings of Al-natsheh.